 



ADDENDUM



THIS ADDENDUM ("Addendum"), dated as of the 15th day of October, 2012 (the
"Effective Date"), is attached to and made a part of the Employment Agreement by
and between Bioanalytical Systems, Inc. (the "Company") and Jacqueline M. Lemke
("Employee"), dated April 9, 2012 (the "Agreement"). In the event of any
inconsistency between the terms and conditions set forth in this Addendum and
the terms and conditions set forth in the Agreement, or any supplement,
attachment or other addendum thereto, or in any subsequent agreement (unless
explicitly agreed to in writing by both of the parties), the terms and
conditions set forth in this Addendum shall control and supersede such
inconsistent terms and conditions to the extent of such inconsistency.

 

TERMS AND CONDITIONS

1.Interim President and Chief Executive Officer. Beginning on July 5, 2012,
Employee shall also serve as the Interim President and Chief Executive Officer
of the Company with such duties as shall be provided in the Bylaws of the
Company or assigned to her by the Board.  At any time during which Employee
continues to be Interim President and Chief Executive Officer of the Company,
she shall have full responsibility and decision-making authority for the
day-to-day operations of the Company's business, subject to the general control
of the Board.  On or prior to February 4, 2013, the Board shall meet to review
Employee's performance as Interim President and Chief Executive Officer and her
achievement of performance goals to be established by the Board. Based on this
review, the Board will name the Employee as President and CEO or appoint a
person other than the Employee as President and CEO. If the Board names the
Employee as President and CEO, the Board will enter into a new employment
contract with the Employee. If the Company removes Employee from the position of
Interim President and Chief Executive Officer and elects a person other than
Employee as President and Chief Executive Officer, the removal of Employee from
the position of Interim President and Chief Executive Officer without removing
her as Chief Financial Officer shall not constitute "good reason" for any
purpose under the Agreement. If the Board decides to appoint someone other than
Employee as permanent President and Chief Executive Officer and Employee
provides notice of her resignation "without cause" within thirty (30) days of
such appointment, the Company shall pay the Employee as compensation for loss of
office (a) six (6) months of her annual salary at the Employee’s then current
salary in equal monthly installments over the six month period following the
date Employee resigns, (b) all vacation accrued as of the date Employee resigns;
(c) an amount equal to her monthly COBRA premiums for a period of six (6) months
from the effective date of Employee's resignation; and (d) a pro-rated portion
of (i) the EBITDAR Bonus and (ii) any other bonus to which Employee is entitled.

 

2.Bonus.

 

a.

As long as Employee continues to serve as Interim President and Chief Executive
Officer on such date, Employee will receive a cash bonus of $20,000 on the first
regular pay date of the Company following each of October 15, 2012 and January
5, 2013. If Employee's employment is terminated without cause, or if the
Employee resigns for good reason, dies or becomes disabled prior to the date on
which the cash bonus pursuant to this section is to be paid, Employee shall
receive a pro-rated portion of the cash bonus for the period from July 5, 2012
until the date on which her employment is so terminated. 

 

 

 

2

 



 

 

b.During the Employment Period, Employee will receive a cash bonus, the “EBITDAR
Bonus”, in an amount equal to two percent (2%) of consolidated earnings before
interest expense, income tax expense, depreciation expense, amortization expense
and restructuring charges (“EBITDAR”) of the Company (before any payment or
accrual related to the EBITDAR Bonus), which, in the first fiscal year shall be
based upon consolidated earnings from the start date through the fiscal year
end. The EBITDAR Bonus shall be paid annually on the first regular pay date of
the Company, after the Board has confirmed the amount of the Company’s EBITDAR
and the EBITDAR Bonus for the relevant period. The Board shall make such
confirmation promptly upon completion of the audited consolidated financial
statements of the Company for each fiscal year. If Employee's employment is
terminated without cause, or if the Employee resigns for good reason, dies or
becomes disabled prior to the fiscal year end on which the EBITDAR Bonus is
calculated, Employee shall receive a pro-rated portion of the EBITDAR Bonus for
the period during which she was employed which shall be payable as described
above.



  

c.This Section 2 of this Addendum will replace Section 1.2.3 of the Agreement in
its entirety.

 

3.Commuting Allowance. Commencing on July 5, 2012 and continuing until such
time, if ever, that Employee relocates to West Lafayette, Indiana, Employee
shall be entitled to receive a commuting allowance of $1,400.00 per month.

 

4.Other Benefits. During the Employment Period, Employee shall be entitled to
term life insurance of two times base salary.

 

5.Stock Options. On the Effective Date, Employee will receive a grant of options
to purchase 50,000 Company shares under the Company's Employee Stock Option Plan
(the "Option Plan") and an option agreement to be entered into between the
Company and Employee. The exercise price of the options shall be the fair market
value of the Company's common shares on the Effective Date (determined as
provided in the Option Plan) and the options will vest and become exercisable
upon achievement by Employee of certain financial performance goals established
by the Board of Directors of the Company (the "Board"), subject to the
conditions set forth in the Option Plan and related agreement. The Board will
determine if Employee has met such financial performance goals no later than
February 4, 2013.

 

6.Term. The Initial Term shall be extended for successive one year periods (the
"Additional Terms" and together with the Initial Term, the "Employment Period"),
except that if either Employee or the Company gives the other party written
notice at least ninety (90) days before the end of the Initial Term or any
Additional Term, then the Agreement, including this Addendum, shall expire at
the end of its then current term.

 

[Signatures Begin on Following Page]

 

3

 

 

 

IN WITNESS WHEREOF, the Company and Employee have caused this Addendum to be
executed as of the Effective Date.

 

 

 

THE "COMPANY"

 

BIOANALYTICAL SYSTEMS, INC.

 

 

 

By: /s/ Larry S. Boulet________________

        Larry S. Boulet, Audit Committee Chair

 

 

 

"EMPLOYEE"

 

 

/s/ Jacqueline M. Lemke

Jacqueline M. Lemke

 



 



4

 